


116 S111 IS: Pay Our Protectors Act of 2019
U.S. Senate
2019-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS1st Session
S. 111
IN THE SENATE OF THE UNITED STATES

January 10, 2019
Ms. McSally introduced the following bill; which was read twice and referred to the Committee on Appropriations

A BILL
To make continuing appropriations for certain employees of the Department of Homeland Security and the Department of Justice in the event of a shutdown of the Federal Government.
 
 
1.Short titleThis Act may be cited as the Pay Our Protectors Act of 2019.  2.Continuing appropriations for certain employees of the Department of Homeland Security and the Department of Justice (a)DefinitionIn this section, the term covered excepted employee means an officer or employee— 
(1)who is an officer or employee of an agency that is subject to a lapse in appropriations during fiscal year 2019;  (2)who is— 
(A)an officer or employee of— (i)U.S. Customs and Border Protection; 
(ii)U.S. Immigration and Customs Enforcement;  (iii)the Transportation Safety Administration; 
(iv)the Coast Guard;  (v)the Federal Bureau of Investigation; or 
(vi)the Central Intelligence Agency;  (B)an attorney employed by the Department of Justice who prosecutes criminal offenses; or 
(C)an immigration judge employed by the Department of Justice; and  (3)who is an excepted employee or an employee performing emergency work, as such terms are defined by the Office of Personnel Management. 
(b)AppropriationThere are hereby appropriated for fiscal year 2019, out of any money in the Treasury not otherwise appropriated, to the head of each agency that employs 1 or more covered excepted employees for any period during which interim or full-year appropriations for fiscal year 2019 are not in effect such sums as are necessary to provide pay and allowances to each covered excepted employee of the agency.  (c)TerminationAppropriations made available and authority granted under subsection (b) shall be available to the head of an agency until the earliest of— 
(1)the enactment into law of a regular appropriations Act providing appropriations for the agency for fiscal year 2019;  (2)the enactment into law of a law providing continuing or regular appropriations for the agency for fiscal year 2019 that does not provide appropriations for the purpose for which amounts are appropriated under subsection (b); or 
(3)January 1, 2020. (d)ApplicationFor a lapse in appropriations that is in effect on the date of enactment of this Act, each covered excepted employee shall be compensated for work performed during the lapse in appropriations during the period before such date of enactment at the standard rate of compensation for the covered excepted employee at the earliest date possible after such date of enactment.

